 1   HERRERA KENNEDY LLP                    LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)          BERNSTEIN, LLP
 2   skennedy@herrerakennedy.com            Michael W. Sobol (SBN 194857)
     Bret D. Hembd (SBN 272826)             msobol@lchb.com
 3   bhembd@herrerakennedy.com              Melissa Gardner (SBN 289096)
     4590 MacArthur Blvd., Suite 500        mgardner@lchb.com
 4   Newport Beach, CA 92660                275 Battery Street, 29th Floor
     Tel: (949) 936-0900                    San Francisco, CA 94111-3339
 5   Fax: (855) 969-2050                    Tel: (415) 956-1000
                                            Fax: (415) 956-1008
 6   HERRERA KENNEDY LLP
     Nicomedes Sy Herrera (SBN 275332)      BURNS CHAREST LLP
 7   nherrera@herrerakennedy.com            Warren T. Burns (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)            wburns@burnscharest.com
 8   lseidl@herrerakennedy.com              Russell Herman (Pro Hac Vice)
     1300 Clay Street, Suite 600            rherman@burnscharest.com
 9   Oakland, CA 94612                      900 Jackson Street, Suite 500
     Tel: (510) 422-4700                    Dallas, TX 75202
10   Fax: (855) 969-2050                    Tel: (469) 904-4550
                                            Fax: (469) 444-5002
11   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP                         BURNS CHAREST LLP
12   Rachel Geman (Pro Hac Vice)            Christopher J. Cormier (Pro Hac Vice)
     rgeman@lchb.com                        ccormier@burnscharest.com
13   Rhea Ghosh (Pro Hac Vice)              4725 Wisconsin Avenue, NW, Suite 200
     rghosh@lchb.com                        Washington, DC 20016
14   250 Hudson Street, 8th Floor           Tel: (202) 577-3977
     New York, NY 10013-1413                Fax: (469) 444-5002
15   Tel: (212) 355-9500
     Fax: (212) 355-9592
16
     Interim Co-Lead Class Counsel
17
18                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19
                                   OAKLAND DIVISION
20
     IN RE PLAID INC. PRIVACY                 Master Docket No.: 4:20-cv-03056-DMR
21   LITIGATION
                                              NOTICE OF WITHDRAWAL OF
22                                            ANDREW PURDY AS COUNSEL OF
                                              RECORD
23   THIS DOCUMENT RELATES TO:
     ALL ACTIONS                              Hon. Donna M. Ryu
24
25                                            Action Filed:      May 4, 2020

26                                            Trial Date:        None Set

27
28

                                                              NOTICE OF WITHDRAWAL OF A. PURDY
                                                                       CASE NO. 4:20-CV-03056-DMR
 1   TO THE CLERK OF THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Andrew M. Purdy is no longer an attorney at Herrera
 3   Kennedy LLP and is withdrawn as counsel of record for the proposed class. Herrera Kennedy
 4   LLP continues to represent plaintiffs as Interim Co-Lead Class Counsel. All future papers should
 5   continue to be directed to the undersigned counsel.

 6
     Dated: January 6, 2021                       Respectfully submitted,
 7
 8                                                By: /s/ Shawn Kennedy
                                                      Shawn M. Kennedy
 9
                                                      HERRERA KENNEDY LLP
10                                                    Shawn M. Kennedy (SBN 218472)
11                                                    skennedy@herrerakennedy.com
                                                      Bret D. Hembd (SBN 272826)
12                                                    bhembd@herrerakennedy.com
                                                      4590 MacArthur Blvd., Suite 500
13                                                    Newport Beach, CA 92660
                                                      Telephone: (949) 936-0900
14                                                    Fax: (855) 969-2050
15
                                                      HERRERA KENNEDY LLP
16                                                    Nicomedes Sy Herrera (SBN 275332)
                                                      nherrera@herrerakennedy.com
17                                                    Laura E. Seidl (SBN 269891)
                                                      lseidl@herrerakennedy.com
18
                                                      1300 Clay Street, Suite 600
19                                                    Oakland, CA 94612
                                                      Telephone: (510) 422-4700
20                                                    Fax: (855) 969-2050

21
                                                      Interim Co-Lead Class Counsel
22
23
24
25
26
27
28

                                                                     NOTICE OF WITHDRAWAL OF A. PURDY
                                                   -1-                        CASE NO. 4:20-CV-03056-DMR
